Citation Nr: 9904267	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left eye 
disability, to include macular scar and refractive error.

2.  Entitlement to service connection for skin disability, to 
include solar lentigo and post inflammatory 
hyperpigmentation.

3.  Entitlement to service connection for bilateral kidney 
disability, to include bilateral nephrolithiasis and right 
hydronephrosis secondary to ureteral obstructive stone status 
post open surgery for ureterolithotomy.

4.  Entitlement to service connection for leg cramps by 
history.

5.  Entitlement to service connection for residuals of a left 
hand injury.

6.  Entitlement to service connection for residuals of a left 
cheek injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for (1) macular scar, left eye; refractive 
error; (2) solar lentigo, post inflammatory 
hyperpigmentation; (3) bilateral nephrolithiasis, right 
hydronephrosis, secondary to ureteral obstructive stone, 
status post open surgery for ureterolithotomy; (4) leg cramps 
by history; (5) scar, left palm, post traumatic; and (6) 
scar, left cheek, mild disfigurement due to tattoo, post 
traumatic.



FINDINGS OF FACT

1.  Competent evidence of a nexus between macular scar and 
service or that such disability is related to exposure to 
Agent Orange is not of record.

2.  Refractive error, left eye, is a developmental defect.

3.  Competent evidence of a nexus between solar lentigo and 
post inflammatory hyperpigmentation and service or that such 
disability is related to exposure to Agent Orange is not of 
record.

4.  Competent evidence of a nexus between bilateral 
nephrolithiasis and right hydronephrosis secondary to 
ureteral obstructive stone status post open surgery for 
ureterolithotomy and service or that such disability is 
related to exposure to Agent Orange is not of record.

5.  A diagnosis of leg cramps by history is not a disease or 
injury for VA purposes

6.  Competent evidence of a nexus between residuals of a left 
hand injury and service is not of record.

7.  Competent evidence of a nexus between residuals of a left 
cheek injury and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for left eye disability, 
to include macular scar, to include as a result of exposure 
to Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Refractive error, left eye, is not a disease or injury 
within the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

3.  The claim for service connection for skin disability, to 
include solar lentigo and post inflammatory 
hyperpigmentation, to include as a result of exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for bilateral kidney 
disability, to include bilateral nephrolithiasis and right 
hydronephrosis secondary to ureteral obstructive stone status 
post open surgery for ureterolithotomy, to include as a 
result of exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for leg cramps, to 
include as a result of exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for residuals of a left 
hand injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The claim for service connection for a residuals of a 
left cheek injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that the disabilities for which 
he seeks service connection arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records reveal that at entrance, clinical 
evaluations of the appellant's head, face, neck and scalp; 
eyes; ophthalmoscopic; pupils; ocular motility; endocrine 
system; upper extremities; lower extremities; and skin, 
lymphatics were normal.  Vision in the appellant's eyes was 
20/20 in each eye with distant vision.  In August 1969, the 
appellant reported irritation in his eyes after welding the 
previous night.  The examiner stated that the sclera was only 
mildly injected bilaterally with no blurred vision.  The 
impression was flash burns.  In April 1970, the appellant 
reported a flash burn to his right eye the previous day.  
Visual was okay, retina, was okay, and cornea was okay.  The 
impression was conjunctivitis.  In May 1970, the appellant 
was seen for eye exposure to welding and funny sensation in 
his right eye.  He was seen approximately one week later with 
complaints of bilateral flash burns from welding.  The 
examiner noted that the appellant's eyes were flushed with 
saline.  That same month, the appellant complained of 
moderate fatigue with physical exertion.  The diagnosis was 
exogenous obesity.

In April 1971, the appellant was diagnosed with bilateral 
corneal welding burn.  His visual acuity was 20/40 in each 
eye.  He had bilateral conjunctiva.  Pupils were small.  In 
the hospitalization report, it noted that the appellant had 
bilateral corneal arc welding burn.  That same month, it was 
noted that the appellant did not have any eye irritation or 
photophobia.  In January 1972, clinical evaluation of the 
appellant's head, face, neck and scalp; eyes; 
ophthalmoscopic; pupils; ocular motility; endocrine system; 
upper extremities; lower extremities; and skin, lymphatics 
were normal.  The appellant's vision was 20/20 in each eye 
with both distant vision and near vision.  The examiner noted 
that "welding burned retina in Vietnam."

In a June 1994 VA outpatient treatment report, the appellant 
was given a diagnosis of obstructive nephropathy, right 
kidney.  The examiner noted that upon doing a sonogram, a 
right kidney stone was found.  A diagnosis of nephrolithiasis 
with obstruction in the right kidney was entered.

The appellant underwent a VA general medical examination in 
December 1994.  The appellant reported leg cramps which could 
involve either of his two legs.  The cramps occurred usually 
in the morning while stretching up his legs to get out of 
bed.  He further complained of numbness in his legs, but 
mostly his right leg.  He denied history of back trauma or 
injuries.  He reported that he had not sought treatment for 
these symptoms.  The appellant complained of pain over the 
nuchal area of his back.  The VA examiner noted that the 
appellant had a ureterolithotomy and removal of a double J 
catheter during procedure and replacement of a new one.  The 
VA examiner noted that the appellant had a history of 
cholelithiasis for which he was to undergo surgery in the 
near future.  The diagnosis was made after a sonogram.  
Examination of the appellant's skin revealed no abnormal 
findings.  Examination of the eyes revealed that the pupils 
were equal and reactive to light and that he had normal eye 
ocular movements.

The VA examiner stated that the appellant had a well-healed 
linear scar over the left infra-orbital area, which was 
approximately one inch long.  He had a well-healed scar over 
the fourth metacarpophalangeal area over the palmar aspect of 
the left hand, which was approximately one and one-half inch 
long.  He had an oblique scar, which was red, on the third 
finger ventral aspect of the left hand, which was 
approximately one and one-half inches long over the middle 
and distal phalanx.  Straight leg raising was 90 degrees 
bilaterally.  Lasegue was negative bilaterally.  He was able 
to squat, stoop, and walk on heels and toes bilaterally.  
Examination of the endocrine system revealed no abnormal 
findings.  The diagnoses were leg cramps, by history, 
cholelithiasis, history of, and residuals traumatic scars 
over the left side of the face and left hand.

The appellant underwent a VA skin examination in December 
1994.  The appellant reported history of red lesion on the 
right cheek, which increased in size when it later developed 
some scaliness.  He was treated with cream with improvement, 
but a mark was left.  The appellant referred that while being 
a worker at a tower, he fell and suffered trauma to the left 
side of his face, leaving a scar on the left side of his 
cheek.  He also referred to trauma to the left middle finger 
and palm.  Upon physical examination, the VA examiner stated 
that the appellant had brownish macules on the right cheek.  
There was a transverse scar on the left cheek with evidence 
of tattoo (metal under the skin).  There was another scar on 
the left middle finger, like a "V" extending down to the 
palm.  The diagnosed were solar lentigo, post inflammatory 
hyperpigmentation, scar left cheek, mild disfigurement, due 
to tattoo, post traumatic, and scar left palm, post 
traumatic.

The appellant underwent a VA eye examination in December 
1994.  He stated that he had blurred vision in the left eye.  
Visual acuity was 20/20 in the right eye corrected.  The VA 
examiner stated that the appellant had visual field deficit, 
but no diplopia.  The diagnoses were macular scar, left eye, 
and refractive error.

The appellant underwent a nephrological examination in 
January 1995.  The VA examiner stated that the appellant had 
had nephrolithiasis for the past several years.  In 1994, the 
appellant developed gallstone problems and on diagnostic 
workup, he was found to have a stone in the right ureter 
causing hydronephrosis of the right kidney.  A double-J 
catheter was installed by a VA urologist and the ureteral 
stone was removed.  Upon physical examination, there was 
evidence of bilateral renal caliculi.  The stone was sent for 
analysis and was 95 percent calcium oxalate monohydrate in 
its core.  The VA examiner stated that the appellant's renal 
colics were rather infrequent.  There was no evidence of 
present infection.  Both kidneys were noted to be involved 
with nephrolithiasis.  The right one had obstruction 
problems.  The diagnoses were bilateral nephrolithiasis and 
right hydronephrosis secondary to ureteral obstructive stone 
status post open surgery for ureterolithotomy.  There was 
adequate renal function at present.  

The appellant had an RO hearing in July 1996.  The appellant 
stated that his eye disability occurred when he was a welder 
in Vietnam and on several occasions he was hospitalized 
because of eye burns.  He stated that there were more than 
six or seven times that he went to the hospital.  The 
appellant stated that following service, he was not seen for 
his vision at any time.  He stated that following service, he 
did welding for himself, but that he had to stop it back in 
the 1980s because he continued to lose vision in the left 
eye.  The appellant stated that as to his skin, he burned 
himself from the welding-his chest and cheeks.  He stated 
that he would get a skin rash on his legs and face, which he 
currently had on his legs.  He stated that when he got the 
rash in service, he was treated with ointments and it went 
away.  He stated that he had the skin rash only one time in 
service.  He stated that it did not come back until some time 
ago, but that he did not seek treatment until the previous 
year.  The appellant stated that he believed that Agent 
Orange was the cause of his skin rash.

The appellant stated that he was diagnosed with a bilateral 
kidney condition in 1994 when he went to VA to undergo 
bladder surgery.  He stated that he believed that Agent 
Orange was the cause of his skin rash.  He stated that he did 
not drink and that he used to smoke but had quit years ago.  
The appellant stated that he complained of leg cramps in 
service.  He stated that he was treated by paramedics while 
he was in Vietnam and prior to that when he was still in the 
states.  He stated that the leg cramps never went away, that 
he had them in service and that he still had them.  He stated 
that when he was treated in service for the leg cramps, they 
gave him creams to apply on the surface and stretching 
exercises.  When asked if he had any circulation problems in 
service, the appellant stated not to his knowledge.  The 
appellant was asked if he reported the leg cramps when he was 
getting out of service.  The appellant stated he did not.

The appellant stated that he had scars on his left hand and 
left cheek that were bothering him.  He stated that he was in 
Vietnam bringing down a water tank when he got cut with 
metal, which cut him on the left hand and left cheek.  He 
stated that he went to the hospital and had six stitches in 
his face and a stitch in the left arm, but he could not 
remember if he had any stitches in his left hand.  The 
appellant stated that he thought the vision in his left eye 
could be related to the injury to the left cheek.  The 
appellant clarified that the claims he believed were related 
to Agent Orange were service connection for the bilateral 
kidney disability, the skin disability, and the leg cramps.

The appellant underwent a VA eye examination in March 1996.  
The appellant's eye lids were intact.  Conjunctiva were 
clear.  The cornea were clear with no scars.  The iris was 
intact with no lesions.  The lens was clear with no 
opacities.  The pupil were three millimeters in each eye.  
The VA examiner noted that the appellant had a macular area 
chorioretinal scar in the left eye and diagnosed such noting 
that it affected the central vision.  The VA examiner stated 
that he/she was unable to determine the origin of the scar.  
The VA examiner stated that he/she had reviewed the service 
medical records noting episodes of welder's keratophakia, but 
that there was no evidence of previous retinal disease.

I.  Left eye disability, to include macular scar and 
refractive error

The appellant's claim for left eye disability, to include 
macular scar is not well grounded.  Although there is 
evidence of inservice welding accidents where the appellant's 
left eye was burned and there is a current diagnosis of a 
macular scar on the left eye, there is no competent evidence 
of a nexus between the diagnosis and service.  See Caluza, 
supra.  The service medical records are consistent with the 
appellant's testimony that he injured his eyes in service 
from welding.  Such was noted on his separation examination 
and in the service medical records.  The appellant is 
competent to report that he injured his left eye in service.

At the appellant's March 1996 RO hearing, he stated that he 
did not seek treatment for his eye disability following 
service and that he noticed in the 1980s that he began losing 
vision in his left eye.  The appellant has been given a 
diagnosis of a macular scar on his left eye; however, the 
current diagnosis of macular scar, left eye, has not been 
attributed to service.  In fact, there is evidence to the 
contrary.  The appellant underwent a VA examination in March 
1996.  The VA examiner was asked to state the etiology of the 
macular scar.  The VA examiner stated that he/she was unable 
to determine the origin of the scar, and noted that the 
appellant's service medical records did not show evidence of 
a previous retinal disease.  The appellant has not stated 
that he has had continuous problems with his eyes since 
service.  See Savage, 10 Vet. App. at 495.  

The only nexus evidence is the appellant's contention that 
the current diagnosis of a macular scar, left eye, is related 
to the flashburns he had in service.  Nonetheless, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of macular scar, left eye, and a disease or injury 
in service, and thus the claim is not well grounded.  See 
Caluza, supra.

As to the diagnosis of a refractive error, such diagnosis is 
not a disease or injury within the meaning of applicable law 
or regulations providing compensation benefits.  See 38 
C.F.R. §§ 3.303(c), 4.9 (1998).  The United States Court of 
Veterans Appeals has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board finds that the appellant's claim 
for service connection for refractive error, left eye, lacks 
legal merit.

II.  Skin disability, to include solar lentigo and 
post inflammatory hyperpigmentation

The claim for service connection for a skin disability, to 
include solar lentigo and post inflammatory hyperpigmentation 
as a result of exposure to Agent Orange is not well grounded.  
It must be noted that service medical records are silent as 
to any diagnosis of a skin disability or injury.  The 
appellant has alleged that he had a rash in service, which he 
his competent to report.  The appellant underwent a VA 
examination in December 1994, in which a diagnosis of solar 
lentigo and post inflammatory hyperpigmentation was entered.  
As to service connection on a direct basis, the claim is not 
well grounded, as the appellant has not brought forth 
competent medical evidence of a nexus between the diagnosis 
and service.  See Caluza, supra.  The appellant has not 
stated that he has had continuous problems with a skin rash 
since service.  See Savage, 10 Vet. App. at 495.  At the 
appellant's March 1996 RO hearing, he stated that he had the 
rash one time in service and that with ointment, it cleared 
up.  He stated that the rash did not come back until some 
time ago, and he did not seek treatment for it until the 
previous year.

The Board notes that the only skin disability which is 
associated with exposure to certain herbicide agents is 
chloracne or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e) (1998).  Chloracne has not 
been diagnosed, nor has a competent medical professional 
related the appellant's current diagnosis of solar lentigo 
and post inflammatory hyperpigmentation to exposure to Agent 
Orange.  Thus, the claim for solar lentigo and post 
inflammatory hyperpigmentation as a result of Agent Orange 
exposure is not well grounded.

The only nexus evidence is the appellant's contention that 
the current diagnosis of solar lentigo and post inflammatory 
hyperpigmentation is related to service.  Nonetheless, it has 
not been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of solar lentigo and post inflammatory 
hyperpigmentation and a disease or injury in service, and 
thus the claim is not well grounded.  See Caluza, supra.

III.  Bilateral kidney disability, to include bilateral 
nephrolithiasis 
and right hydronephrosis secondary to ureteral obstructive 
stone
status post open surgery for ureterolithotomy

The appellant's claim for bilateral kidney disability, to 
include bilateral nephrolithiasis and right hydronephrosis 
secondary to ureteral obstructive stone status post open 
surgery for ureterolithotomy, is not well grounded.  Service 
medical records are silent as to any type of kidney problems.  
No competent professional has related the appellant's current 
diagnoses of bilateral kidney disability, to include 
bilateral nephrolithiasis and right hydronephrosis secondary 
to ureteral obstructive stone status post open surgery for 
ureterolithotomy, to service.  See Caluza, supra.  The 
appellant has not stated that the bilateral kidney disability 
was incurred or aggravated in service; rather he states that 
the bilateral kidney disability, to include bilateral 
nephrolithiasis and right hydronephrosis secondary to 
ureteral obstructive stone status post open surgery for 
ureterolithotomy, is a result of Agent Orange exposure.  He 
stated at the RO hearing that he had not been told by a 
medical professional that this bilateral kidney disability, 
to include bilateral nephrolithiasis and right hydronephrosis 
secondary to ureteral obstructive stone status post open 
surgery for ureterolithotomy, was related to Agent Orange.

The only nexus evidence is the appellant's contention that 
the current diagnoses of bilateral kidney disability, to 
include bilateral nephrolithiasis and right hydronephrosis 
secondary to ureteral obstructive stone status post open 
surgery for ureterolithotomy, is related to Agent Orange 
exposure.  Nonetheless, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").

Additionally, 38 C.F.R. § 3.307(6) (1998) could provide 
presumptive service connection for conditions resulting from 
exposure to Agent Orange, but only for those conditions 
explicitly demonstrated to be associated with exposure to 
certain herbicidal agents.  Bilateral kidney disability, to 
include bilateral nephrolithiasis and right hydronephrosis 
secondary to ureteral obstructive stone status post open 
surgery for ureterolithotomy, are not conditions for which 
presumptive service connection is permitted under the 
statute.  See id.

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnosis of 
bilateral kidney disability, to include bilateral 
nephrolithiasis and right hydronephrosis secondary to 
ureteral obstructive stone status post open surgery for 
ureterolithotomy, and a disease or injury in service, or 
Agent Orange exposure, and thus the claim is not well 
grounded.  See Caluza, supra.

IV.  Leg cramps by history

The appellant's service medical records reveal that the 
appellant reported moderate fatigue with physical exertion.  
The diagnosis entered was exogenous obesity.  The appellant 
was examined in December 1994, where he reported leg cramps, 
which involved both legs and that the cramps normally 
occurred in the morning.  A diagnosis of leg cramps by 
history was entered.  At his March 1996 RO hearing, he stated 
that these leg cramps had started in service and had 
continued until the present time.

The Board notes that a post service diagnosis of leg cramps 
by history has been entered; however, a diagnosis of leg 
cramps by history is not a disease or injury which service 
connection may be granted.  Service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty . . ."  38 U.S.C.A. §§ 1110, 1131.  The current 
diagnosis of leg cramps by history does not establish that 
there is a disability resulting from an injury or a disease.  
See id.  Absent a disease or injury, service connection may 
not be granted and thus the claim for service connection for 
leg cramps by history is not well grounded and must be 
denied.

Additionally, 38 C.F.R. § 3.307(6) (1998) could provide 
presumptive service connection for conditions resulting from 
exposure to Agent Orange, but only for those conditions 
explicitly demonstrated to be associated with exposure to 
certain herbicidal agents.  Leg cramps by history is not a 
condition for which presumptive service connection is 
permitted under the statute.  See id.

V.  Residuals of a left hand injury and of a left cheek 
injury

The appellant's claims for residuals of a left hand injury 
and of a left cheek injury are not well grounded.  He has 
testified that he was bringing down a water tank when he got 
cut with metal which cut through his hand and left cheek.  He 
has also testified that he had six stitches on his left cheek 
but could not remember whether the left hand was given 
stitches.  His testimony is presumed credible for the limited 
purpose of deciding whther the claim is well-grounded.  King 
v. Brown, 5 Vet.App. 19 (1993).  Scars on the appellant's 
left cheek and left hand were noted on VA examinations 
conducted in December 1994; however, the appellant has not 
brought forth competent medical evidence of a nexus between 
the current diagnoses of scars on the left hand and left 
cheek and service.  See Caluza, supra.  

The only nexus evidence is the appellant's contention that 
the current diagnosis of scars on the left hand and left 
cheek are related to service.  Nonetheless, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of scars on the left hand and left cheek and a 
disease or injury in service, and thus the claim is not well 
grounded.  See Caluza, supra.

VI.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in June 1995 and a supplemental 
statement of the case in July 1996.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.


ORDER

Service connection for (1) left eye disability, to include 
macular scar and refractive error; (2) skin disability, to 
include solar lentigo and post inflammatory 
hyperpigmentation; (3) bilateral kidney disability, to 
include bilateral nephrolithiasis and right hydronephrosis 
secondary to ureteral obstructive stone status post open 
surgery for ureterolithotomy; (4) leg cramps by history; 
(5) residuals of a left hand injury; and (6) residuals of a 
left cheek injury is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

